Citation Nr: 0809710	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  06-02 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a heart disorder. 

2.  Entitlement to service connection for back disorder, 
claimed as back problems. 

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

4.  Entitlement to service connection for residuals of head 
trauma, to include seizures. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to June 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, wherein, the RO, in part, denied service 
connection for heart disorder, back disorder (claimed as back 
problems), and PTSD.

This appeal also stems from a June 2006 rating action, 
wherein the RO denied service connection for seizures.  The 
veteran timely appealed the March 2005 and June 2006 rating 
actions to the Board. 

In January 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the hearing transcript has been associated with the claims 
files. 


FINDINGS OF FACT

1.  In January 2008, prior to the promulgation of a decision 
in the appeal of the issues of entitlement to service 
connection for heart disorder, back disorder, and PTSD, the 
VA received notification from the appellant that he wished to 
withdraw his appeal of these issues.

2.  The competent and probative medical evidence of record is 
against a finding that the veteran has residuals of head 
trauma, namely a seizure disorder, that is related to an 
event in his military service.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant for the issue of entitlement to service 
connection for heart disorder have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2007).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant for the issues of entitlement to service 
connection for back disorder, claimed as back problems, have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 
20.202, 20.204.

3.  The criteria for withdrawal of a Substantive Appeal by 
the appellant for the issues of entitlement to service 
connection for PTSD have been met. 
38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 
20.204.

4.  Residuals of head trauma, namely a seizure disorder, were 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§  1110, 5107 (West 2002);
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Heart Disorder, Back Disorder, 
claimed as back problems, and PTSD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative. 38 C.F.R. § 20.204 (2007).

In January 2008, VA received correspondence from the veteran 
in which he withdrew his appeal for the issues of entitlement 
to service connection for heart disorder, back disorder, 
claimed as back problems, and PTSD.
 
Therefore, as the appellant has withdrawn his appeal of these 
issues, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal with regard to these 
matters and they must be dismissed.

II.  Service Connection for Residuals of Head Trauma, to 
include Seizures

The veteran contends that he currently has residuals of head 
trauma, namely a seizure disorder, as the result of a motor 
vehicle accident that occurred during active service in the 
Republic of Vietnam (RVN).  More specifically, he maintains 
that while riding as a passenger in a motor vehicle, a rocket 
exploded and caused the motor vehicle to roll over multiple 
times.  The veteran reported that he did not seek any 
immediate treatment after the aforementioned rocket 
explosion, however, he contends that he later developed 
seizures.  (See Hearing Transcript (T.) pages (pgs.) 9, 10).

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

        Duty to Notify

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  Proper notification must also invite the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).   See, 
also, the United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

With regard to the issue on appeal, VA provided the veteran 
with notice on the Pelegrini II VCAA elements in an April 
2006 letter.  The letter did not explicitly tell the veteran 
to submit all relevant evidence in his possession.  The 
letter did, however, tell him to let VA know of any evidence 
he thought would support his claim, that it was his 
responsibility to make sure that VA received all requested 
records not in the possession of a Federal entity, and told 
him where to send what "we need."  

In addition, the Court has also held that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  A March 2006 
letter provided the veteran notice on the Dingess elements.  
Id.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  The veteran was provided pre-adjudication 
VCAA notice via an April 2006 letter.  Id. 





        Duty to Assist 

Regarding VA's duty to assist the appellant with his claim on 
appeal, relevant service and post-service private and VA 
examination and clinical treatment reports,  along with 
statements and testimony of the veteran and his 
representative, have been associated with the claims file.  
In fact, on a May 2006 statement to the RO, the veteran 
indicated that he did not have any additional evidence to 
submit in support of the current appeal.  (see, VCAA Notice 
Response, dated and signed by the veteran in May 2006). 

While a VA medical opinion has not been obtained with regard 
to the instant claim, the Board finds that such an opinion is 
not required because there is no competent evidence available 
that shows any relationship between any current residuals of 
head trauma, currently diagnosed as a seizure disorder, and 
the veteran's military service.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  In this regard, although service 
medical records show that the veteran was involved in two 
motor vehicle accidents (both occurring stateside), records 
do not show that either accident resulted in any head trauma 
or loss of consciousness, as contended by the veteran.  
Likewise, the record fails to show any continuity of 
symptomatology from the time of separation from service until 
the veteran was initially diagnosed as having a seizure 
disorder in October 2005.  Additionally, a VA opinion of 
record tends to suggest that the appellant's current seizure 
disorder is the result of post-service head trauma.  

Relevant Laws and Regulations

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for a disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to prevail on the issue of service connection for 
any particular disability, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999)

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 
10 Vet. App. 488, 498 (1997).  In addition, if a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 U.S.C.A. 
§ 3.303(b) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Legal Analysis

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for residuals of a head injury, 
to include a seizure disorder.  In reaching the foregoing 
determination, the Board finds first that the service medical 
records do not document any inservice injury to the head.  
Service medical records show that in early and late August 
and September 1966, the veteran was involved in two 
motorcycle accidents while serving stateside.  It is 
pertinent, however, that neither accident, however, resulted 
in head trauma or loss of consciousness.  (See, Luke Air 
Force Base, emergency clinic reports, dated in August and 
September 1966, respectively).  A May 1973 service separation 
examination report reflects that the veteran's head, face, 
neck, and scalp, along with his neurological system, were 
found to have been "normal."  In short, treatment for a 
head in injury is not noted during service. 

The first post-service evidence of any residuals of head 
trauma was in October 2005, more than three decades after the 
veteran's discharge from service in 1973, when he was 
diagnosed as having a seizure disorder.  (See, October 2005 
VA neurology outpatient report).  This lengthy period without 
treatment is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).

At the crux of this case is the October 2005 VA examiner's 
opinion that the "seizure disorder, cause is not clear but 
he may have had several head injuries that might have 
contributed to this condition."  While the opinion is vague 
in that it points to "several head injuries" (noting a 
history of both the reported inservice incident with a truck, 
and the post service motor vehicle accidents in 1990 - 91), 
the Board finds that the opinion cannot be logically read as 
indicating that the veteran has seizure disorder due to any 
aspect of his period of service.  

It appears that the October 2005 VA examiner's conclusion was 
based, in part, on the veteran's unsubstantiated history of 
the veteran having sustained [head] trauma during service in 
the RVN, after a missile hit a truck, and he bounced back and 
forth.  As noted above, the Board found no evidence of this 
incident occurring during service.  Thus, to the extent the 
October 2005 VA examiner's opinion that is based on the 
veteran's unsubstantiated and self-reported history involving 
a rolled over truck, it is of little or no probative value.  
See Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 
5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 
(1993).

We note that the appellant also indicated that he had been 
involved in two post-service motor vehicle accidents ("rear-
end collisions"), one of which occurred in 1990-1991 and the 
other eight months previously.  Neither accident resulted in 
any loss of consciousness.  (See, October 2005 VA neurology 
outpatient report).

As previously noted herein, although the veteran was involved 
in two motorcycle accidents while stationed stateside in 
1966, neither accident resulted in head trauma, loss of 
consciousness or was the result of a rocket explosion during 
service in the RVN, as alleged by the veteran.  The veteran's 
1973 service separation examination report shows that his 
head, face and neck, along with his neurological system, were 
all found to have been "normal."  Again, there is over a 
three-decade gap between the veteran's discharge from service 
in 1973 and any residuals of head trauma, i.e., seizure 
disorder.  

Thus, with no documented inservice injury to the head, it 
follows that the October 2005 VA opinion of record would tend 
to suggest that the appellant's current seizure disorder is 
the result of post-service head trauma.  This conclusion is 
bolstered by a March 2007 VA outpatient report, reflecting 
that the veteran had suffered head trauma and loss of 
consciousness secondary to a motor vehicle accident earlier 
that month. (See, March 2007 VA outpatient report). 

The veteran has maintained, in written statements and in oral 
testimony before the undersigned, that his current seizure 
problems (which began two and one half years earlier) are the 
result of a motor vehicle accident that occurred during 
military service in the RVN.  During his hearing, the veteran 
indicated that he read an article pertaining to the 
possibility of having delayed onset of symptoms following a 
rattling of the brain.  The veteran stated that this article 
was the basis for his belief that he now has a seizure 
disorder due to banging his head around a truck hit by a 
grenade during service.  The Board does not doubt the 
sincerity of the veteran's belief.  As a lay person without 
appropriate medical training and expertise, he simply is not 
competent to provide a probative opinion on a medical matter, 
to include the diagnosis of a specific disability or the 
origins of a specific disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing, Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); see also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

Here, a head injury was not shown in service or for years 
thereafter.  While the veteran has been diagnosed with a 
seizure disorder, the record contains no medical evidence 
linking seizure disorders to documented inservice head 
injury.  While an October 2005 opinion notes histories of 
both inservice and post-service injury, the inservice injury 
is not documented anywhere in the claims file.  Any opinion 
attributing head injury residuals to the unverified event 
carries little weight.  

In conclusion, the seizure problems were not diagnosed until 
years after service and have not been related by competent 
medical evidence to any documented aspect pertaining to his 
period of service.  Thus, in view of the foregoing, the 
preponderance of the evidence is against the claim for 
service connection for residuals of a head injury, to include 
a seizure disorder.  The Board has considered the benefit-of-
the-doubt doctrine, but does not find that the evidence is of 
such approximate balance as to warrant its application. 38 
U.S.C.A. § 5107 (West 2002) and 38 C.F.R. § 3.102 (2007).


ORDER

The appeal for service connection for heart disorder, is 
dismissed.

The appeal for service connection for back disorder, is 
dismissed.

The appeal for service connection for PTSD, is dismissed.

Service connection for residuals of a head injury, to include 
a seizure disorder is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


